Citation Nr: 0000102	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for scars of the legs.

2.  Entitlement to service connection for a scar of the face.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 and August 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
bilateral leg scars with his period of active service.

2.  There is competent medical evidence linking the veteran's 
facial scar with his period of active service.

3.  There is no competent medical evidence linking the 
veteran's skin disorder with his period of active service.

4.  There is no competent medical evidence linking the 
veteran's bilateral hearing loss with his period of active 
service.





CONCLUSIONS OF LAW

1.  The veteran's bilateral leg scars were incurred in active 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

2.  The veteran's scar of the face was incurred in active 
service.  38 U.S.C.A. §§ 1110,5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

3.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be presumed for certain diseases, 
including sensorineural hearing loss, which manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309 (1999).  Furthermore, in establishing service 
connection for combat veterans, notwithstanding the absence 
of a record of an in-service injury, lay or other evidence 
may be acceptable as sufficient proof of service connection 
of a disease or injury if such evidence is consistent with 
the circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran claims that he sustained shell fragment wounds of 
the face and legs during active service in Vietnam, which 
have resulted in scars.  He also believes that he developed a 
skin disorder and bilateral hearing loss while in Vietnam.  
The veteran's service medical records include an examination 
of October 1968 in which no history of shell fragment wounds 
was recorded and no skin disorder or hearing loss was 
observed.  A two centimeter scar of the left foot was noted.  
The veteran's separation examination of August 1969 disclosed 
no abnormalities, including no residuals of shrapnel wounds, 
hearing loss, or skin disorder.  Notations contained within 
the veteran's service medical records suggest that some of 
his records may have been lost.  However, these appear to be 
records which were created prior to the veteran's service in 
Vietnam.

VA hospital records from December 1969 show that the veteran 
was treated for tinea cruris.  The veteran stated that he had 
developed lesions of the groin in Vietnam, which cleared, but 
then returned.  Examination showed erythematous papules on 
the buttocks, groin, and inguinal region.  The veteran 
submitted photographs to the RO which he described as himself 
in Vietnam.  The photographs portray a man with his feet, 
ankles, and lower legs bandaged.

During a VA audiological examination in January 1997, the 
veteran complained of tinnitus and increased hearing loss.  
He reported exposure to excessive noise while serving as an 
artillery gunman in Vietnam.  Examination showed severe mixed 
hearing loss of the right ear, moderately severe 
sensorineural hearing loss of the left ear, and bilateral 
mild impairment of speech recognition.  The average puretone 
thresholds were measured to be 40 decibels for the left ear 
and 61 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in both 
ears.  During an ears, nose, and throat examination the 
following month, the veteran was diagnosed with otosclerosis.

During a VA general medical examination in February 1997, the 
veteran stated that he had incurred shrapnel wounds of the 
face, lower legs, and right index finger while in Vietnam.  
He also stated that he had a skin rash over his entire body 
while in service.  He reported that the rash only appeared 
sporadically, and at present, he had no rash.  Upon 
examination, there was a two-inch faint linear scar near the 
right ear on the face and faint one-half inch scars on the 
inner aspect of the ankles.  The scars were non-disfiguring, 
with no redness, heat, swelling, or keloid.  The veteran was 
assessed with scars from shrapnel wound to the face, right 
index finger, and both lower legs.

A June 1998 letter from Kurt Elward, M.D., stated that a 
culture of the veteran's skin rash showed a type of yeast, 
which should be made better with Lamisil.  If not, a 
different antifungal could be tried.  Letters submitted in 
March and April 1999 from the veteran's mother and friend 
stated that, prior to the veteran's departure to Vietnam, he 
did not have scars on his legs.  When he returned home, he 
had scars on his calves, feet, ankles and shins.

The veteran appeared at a hearing before the undersigned 
Board member in March 1999.  The veteran testified that his 
skin rash developed a few weeks after leaving Vietnam.  He 
did not have the skin rash in service, but he believed that 
the underlying condition was present at that time.  After 
receiving VA treatment in December 1969, the veteran used 
nonprescription medication recommended by his family doctor.  
He most recently had an outbreak of the rash in May and June 
1998, which was diagnosed as a fungal infection by his 
private doctor.  The rash occurred approximately every 
several years and was limited to the groin area.

The veteran testified that he was injured in September 1968 
when he was fired upon by enemy mortar rounds.  He went to a 
corpsman to have the shrapnel removed and to have his legs 
bandaged.  The veteran was again injured in March 1969 when 
his face was hit with incoming shellfire.  He again went to a 
corpsman for bandaging.  In both instances, he received no 
further medical treatment and the only present residuals are 
scars.  He received no medals for either incident.  As to his 
hearing loss, the veteran stated that he was not exposed to 
any acoustic trauma following service.  He wore hearing 
protection when he worked as a police officer and with an 
airline.  In approximately September 1969, he had an 
employment physical which discovered hearing loss but he 
cannot obtain those records.  He claimed that the VA examiner 
believed that his hearing loss was due to gunfire.

A. Scars of the legs and face

As a preliminary matter, the Board finds that the veteran has 
presented well-grounded claims in that he has presented 
plausible claims, ones which are meritorious on their own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board further finds that all facts 
have been fully developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board observes that the veteran's DD 214 (Report of 
Transfer or Discharge) shows that he served in Vietnam as an 
artilleryman for approximately one year.  He received 
decorations, such as the Combat Action Ribbon, which 
established that he participated in combat.  As 
aforementioned, VA regulations provide that in the case of 
any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of a notation of a claimed disability in the official service 
records.  Therefore, the Board will accept as credible the 
veteran's account of the incurrence of shrapnel wounds 
despite the lack of documentation in his service medical 
records.  However, in Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996), the Court recognized that, while 38 U.S.C.A. 
§ 1154(b) (West 1991) relaxed the evidentiary requirement as 
to the evidence needed to render a claim well-grounded, there 
is essentially no relaxation as to the question of nexus to 
service, which requires competent medical evidence.

In the present case, the VA examiner diagnosed the veteran 
with scars due to shrapnel wounds.  Therefore, the record 
contains the necessary medical evidence relating the 
veteran's scars to his time in service.  Therefore, the Board 
finds that the preponderance of the evidence supports a grant 
of service connection for scars of the face and legs.  In so 
finding, the Board has determined the veteran's account of 
his injuries to be credible.  The Board has also considered 
the circumstances of the veteran's active service, the 
photograph presented by the veteran, the lay statements, and 
the available medical evidence.  Accordingly, the benefits 
sought on appeal must be granted and service connection 
established for the two-inch faint linear scar near the right 
ear on the face and for faint one-half inch scars on the 
inner aspect of the ankles.

B. Skin Disorder and Bilateral Hearing Loss

The Board finds that the veteran has failed to provide any 
medical evidence relating his current skin disorder and 
bilateral hearing loss with his period of active service.  As 
to the skin disorder, the veteran has conceded that it was 
not manifested during active service.  The Board has 
considered 38 C.F.R. § 3.303(b) (1999) and the holding of 
Savage but finds that the veteran's skin disorder has not 
been shown to be chronic nor has the medical evidence of 
record shown continuity of symptomatology following service.  
In particular, the veteran has presented evidence of 
treatment for a skin disorder dated 1969 and 1998, with no 
evidence of continuity of symptomatology between these dates 
and no evidence relating the present skin disorder to his 
period of active service.

As to the bilateral hearing loss, the Board observes that the 
evidence of record does not establish a diagnosis of hearing 
loss until 1997.  Therefore, the claim may not be found to be 
well grounded pursuant to 38 C.F.R. §§ 3.307, 3.309 (1999).  
Moreover, the veteran's present hearing loss has been 
related, at least partially, to a diagnosis of otosclerosis, 
rather than noise-induced hearing loss.  The Board accepts 
that the veteran was exposed to the noise produced by 
weaponry during his service in Vietnam.  However, absent a 
medical opinion relating his present hearing loss to that 
specific noise exposure, the claim cannot be found well 
grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims, 
and as an explanation as to why his current attempt fails.



ORDER

Service connection for scars of the legs is granted.

Service connection for a scar of the face is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

